DAUKSCH, Judge,
dissenting:
I respectfully dissent.
The public defender was appointed to represent these two appellants for trial. Due to inadequate preparation for trial the lawyer did not discover until after the trial had begun that a conflict of interests existed. His representation of the two accused persons prevented at least one of the accused brothers testifying about his involvement, or alleged lack thereof, in the crime. In my opinion, justice requires a reversal *1162and a new trial for both appellants. It is noted the same public defender who failed below urges his failure here. I wonder if he can be as objective on appeal as another lawyer might be. The continuing conflict might have caused this appeal not to have been argued as strenuously as it could have been. All of this goes to a constitutional right to effective assistance of counsel and a constitutional right to procedural due process before a valid conviction.